DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-15 of U.S. Application No. 17/048154 filed on 10/16/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed12/27/2021. Claims 1, 9 and 11-13 have been amended. Claims 1-5 and 7-15 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-5 and 7-15 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-5 and 7-15 have been withdrawn.

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed over the prior art of record.
As per claim 1-5 and 7-15 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
 	calculating a plurality of boarding position candidates and a plurality of alighting position candidates around a geographical point from which the vehicle dispatch request was transmitted, and the boarding position candidates and the alighting position candidates for 
Claims 2-5, 7-10, 14, 15 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668